                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

UNITED STATES OF AMERICA                              )
                                                      )
                                                      )
v.                                                    )       Criminal No. 3:16-cr-237
                                                      )       Judge Trauger
KRISTEN PETTERSEN MORRISON                            )
                                                      )

                                             ORDER

       The defendant has filed a Motion to Postpone November 26 Self-Surrender Date (Docket

No. 71). The government has informed the court that it does not oppose an extension until

December 10, 2018 only. The motion is GRANTED IN PART, in that the defendant may have

an extension of her self-report date to December 10, 2018. However, if she has not been able to

secure appropriate treatment for her present health situation, any additional motion for extension

shall be filed by at least December 6, 2018 and must be supported by authenticated medical

information.

       It is so ORDERED.

       ENTER this 26th day of November 2018.




                                                      ________________________________
                                                      ALETA A. TRAUGER
                                                      U.S. District Judge




     Case 3:16-cr-00237 Document 72 Filed 11/26/18 Page 1 of 1 PageID #: 231
